Citation Nr: 9929021	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-11 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss disability.

2.  Evaluation of left hearing loss disability, currently 
rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1961 to June 
1965.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

Right hearing loss disability is attributable to service.


CONCLUSION OF LAW

Right hearing loss disability was incurred during wartime 
service.  38 U.S.C.A. §§ 1110, (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the denial in February 1998 of 
service connection for a right hearing loss disability.  The 
appellant contends that he experienced acoustic trauma during 
active service on the flight line.  Given that the acoustic 
trauma was experienced by both ears and linked to service by 
a medical opinion, he contends that the right ear should be 
service-connected just as the left ear.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (1998).

Entitlement to service connection for impaired hearing is 
additionally subject to the requirements of 38 C.F.R. § 3.385 
(1998), which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

The claim for service connection for right hearing loss 
disability is well grounded.  There is evidence of current 
right hearing loss disability; and an examiner has reviewed 
the record and linked the current diagnosis to inservice 
acoustic trauma. 

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Service medical records were obtained and a VA 
examination was conducted in January 1998.  Furthermore, 
there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.  

Once the duty to assist has been met, the Board must proceed 
to a merits determination.  At this time, the Board is under 
an obligation to weigh the competent evidence of record.  The 
truth and accuracy of the evidence that established the well 
grounded claim need no longer be accepted.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992).  However, it is necessary for the 
Board to state the reasons and bases for the decision and 
point to a medical basis to support the decision.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  When all the evidence is 
assembled, the determination must then be made as to whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

The appellant's Verification of service DD Form 214 verified 
service in a general maintenance category.

(For examinations prior to June 1966, ASA units have been 
converted to ISO units.)

At the time of the enlistment examination in June 1961, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
X
X

Speech audiometry was not reported.

At his separation examination in April 1965, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
5
0

The appellant complained of running ears.  Speech audiometry 
was not reported.

A VA examination was conducted in January 1997.  The 
appellant complained of hearing loss since service.  Rule-out 
diagnoses of bilateral conductive and sensorineural hearing 
loss were offered.

A VA examination was conducted in January 1998.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
50
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  Mild to moderately severe 
sensorineural hearing loss bilaterally was diagnosed.  The 
examiner opined that it was as likely as not that the 
veteran's hearing loss and tinnitus was the result of 
extensive noise exposure while in the Air Force.

The January 1998 VA examination results document competent 
and credible evidence of current right hearing loss 
disability for VA purposes.  The examiner opined that that it 
was as likely as not that the hearing loss was the result of 
extensive noise exposure in service.  Therefore, competent 
and credible evidence attributing the current hearing loss 
disability to service has been presented.  The VA has 
previously conceded, based on the appellant's statements and 
service job category, acoustic trauma in service.  Therefore, 
evidence of an inservice acoustic exposure has been 
presented.

The only evidence opposing a grant of service connection 
would be the service medical records that demonstrated an 
improvement in right ear hearing from the time of entrance to 
the time of separation from service.  Hearing loss disability 
for VA purposed was not demonstrated in service.  However, 
this negative evidence must be balanced against the 
concession of acoustic exposure and a medical opinion that 
links the current disability to that inservice acoustic 
exposure.  This positive evidence outweighs the fact that the 
hearing loss disability was not manifest during service.  The 
Board finds that the evidence supports the appellant's claim.  
The Board has placed great probative weight upon the VA 
examiner's opinion, especially in light of the fact that both 
tinnitus and left ear hearing loss disability have previously 
been granted service connection.  Accordingly, the evidence 
supports a grant of service connection for right hearing loss 
disability.

The Board notes that the RO denied service connection because 
the veteran did not meet the requirement of 38 C.F.R. § 3.385 
during service.  This interpretation of the regulation is 
incorrect as a matter of law.  Hensley v. Brown, 5 Vet. App. 
155 (1993).  The decision in Hensley is controlling, binding 
and correct.  In addition, the holding in Hensley is 
consistent with 38 C.F.R. § 3.303(d).  The RO was at liberty 
to obtain another opinion, but did not.  


ORDER

Service connection for right hearing loss disability is 
granted.


REMAND

Service connection for a left hearing loss disability was 
granted in a February 1998 rating decision and assigned a 
noncompensable evaluation.  In March 1998, the appellant 
submitted a Notice of Disagreement as to the assigned 
evaluation, however the RO has not issued a Statement of the 
Case.  The Board remands the claim to the RO to take 
appropriate action, as the Board finds there is a Notice of 
Disagreement as to the claim and the Board does not have 
jurisdiction over this claim.  Jurisdiction does indeed 
matter and it is not "harmless" when the VA during the 
claims adjudication process fails to consider threshold 
jurisdictional issues.  As to every issue, absent a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction of the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. 
App. 554 (1993), Black v. Brown, 10 Vet. App. 279 (1997), 
Shockley v. West, 11 Vet. App. 208 (1998).  An application 
that is not in accord with the statute shall not be 
entertained.  38 U.S.C.A. § 7108 (West 1991).  Furthermore, 
this Board Member cannot have jurisdiction of this issue.  
38 C.F.R. § 19.13 (1998).  The veteran should be informed of 
any determination by separate letter that includes 
notification of appellate rights.  38 C.F.R. § 3.103 (1998). 

Accordingly, the claim is REMANDED for the following:

The RO shall address the issue of 
entitlement to a compensable evaluation 
for left hearing loss disability in a 
Statement of the Case (not a Supplemental 
Statement of the Case).  (The Board is 
aware that the issue will now be 
bilateral hearing loss.)

The parties are informed that there is a duty to submit a 
timely substantive appeal if there is an intent to perfect 
the appeal.  The Board reserves the right to dismiss (or not 
address) an issue that is not the subject of a substantive 
appeal or the appeal is inadequate or untimely.  38 C.F.R. 
§ 20.302 (1998).  

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

